— Order unanimously reversed on the law without costs, motion denied and cross motion granted. Memorandum: Plaintiff, a maintenance worker, sustained injuries when a ladder he was climbing slid, causing him to fall to the ground. Plaintiff was climbing to the roof of a commercial building to place a piece of tape over an electric eye mounted on the roof. Plaintiff’s purpose was to disable the electric eye so that the outdoor flood lights it controlled would remain on during the day.
Supreme Court erred in granting plaintiff partial summary judgment on his Labor Law § 240 (1) cause of action and in denying defendant’s cross motion for summary judgment dismissing that cause of action. Plaintiff was not engaged in the "repairing” or "altering” of a "building or structure” (Labor Law § 240 [1]) but was merely performing routine maintenance in a non-construction, non-renovation context (see, Edwards v Twenty-Four Twenty-Six Main St. Assocs., 195 AD2d 592, 593; Manente v Ropost, Inc., 136 AD2d 681, 682; cf., Brice v Lafayette Country Club, 177 AD2d 957). (Appeals from Order of Supreme Court, Erie County, Cosgrove, J.—Labor Law § 240 [1].) Present—Denman, P. J., Green, Balio, Doerr and Boehm, JJ.